 1                                                                   Hon. Christopher M Alston
                                                            Hearing: November 22, 2019, 9:30 am
 2
 3
 4
 5
 6                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
 8    In re:                                         Case No. 18-14820-CMA
                                                     Chapter 7
 9    SAMIA EL-MOSLIMANY
10                                                   SECOND SUPPLEMENTAL
                           Debtor                    DECLARATION OF SAMIA EL-
11                                                   MOSLIMANY
12             Samia El-Moslimany hereby declares under penalty of perjury as follows:
13             1. I am the debtor in this case, and make this declaration on my personal
14   knowledge. I make this declaration in support of my motion to compel abandonment of
15   my residence (Docket #81), and my motion to avoid the judgment lien of Hayat Sindi
16   (Docket #80).
17             2. One of the issues before the Court in connection with these motions is whether
18   the deed of trust on my residence in favor of Aziza Alyousef (“Aziza”) secures an actual
19   debt, or is just a sham transaction. Despite sworn declarations from both myself and
20   Aziza testifying that she really did loan me these funds, the trustee and Ms Sindi
21   continue to argue that the debt is a sham. The trustee has filed an adversary proceeding
22   against Aziza (Adv. Proc. #19-01116-CMA, filed September 12, 2019). To my knowledge
23   Aziza has not been served with the complaint.
24             3. Since the date of my earlier declaration (Docket #80-4 and #81-4, filed on
25   August 3, 2019), I have been in Saudi Arabia dealing with legal and business matters
26                                                                          DONALD A BAILEY
                                                                         1601 Fifth Avenue, #610
27                                                                            Seattle WA 98101
                                                                                  206 682 4802
28   SECOND SUPPLEMENTAL DECLARATION - 1                                    donald.bailey@shaferbailey.com




 Case 18-14820-CMA           Doc 130-1    Filed 11/15/19   Ent. 11/15/19 13:22:16       Pg. 1 of 3
 1   there. I have had the opportunity to obtain and assemble additional bank records of the
 2   loan transactions between myself and Aziza. I have created a spreadsheet tracking each
 3   transfer of funds from Aziza to me (Exhibit A). I have also assembled the bank records
 4   and transfer documents that reflect these transfers (Exhibit B). Each transfer is given a
 5   reference number. The bank statements and transfer documents themselves are
 6   annotated with the reference numbers, so that the Court can see the evidence for each
 7   transfer. The spreadsheet shows the date of each transfer1, the account from which the
 8   funds came, the account to which the funds were transferred2, and the method of
 9   transfer.
10          4. Although many of the supporting documents are in Arabic, I can assure the
11   Court that the documents support the entries in the spreadsheet.
12          5. These transfers are the advances that are reflected in the two promissory notes
13   that have previously been submitted to the Court, as well as additional advances that are
14   secured by the deed of trust under the future advances clause. I hope that by submitting
15   this spreadsheet and the related documents, I can put to rest any lingering doubts that
16   the loan transactions between myself and Aziza Alyousef are real, and that she does in
17   fact have a valid secured lien on my residence.
18          6. This case has been pending for almost eleven months. Washington Federal
19   Bank has a motion for relief from stay pending. I am not currently making mortgage
20   payments, since doing so would simply create equity for the trustee, to the detriment of
21   myself and my family. (I do not believe there is any equity in the property for
22
23          1
            In some cases, a transfer took several days, so the beginning and ending dates
24   may not be the same.
            2
25           In some cases, as Aziza and I have previously testified, the funds were given to
     me in cash.
26                                                                       DONALD A BAILEY
                                                                       1601 Fifth Avenue, #610
27                                                                          Seattle WA 98101
                                                                                206 682 4802
28   SECOND SUPPLEMENTAL DECLARATION - 2                                  donald.bailey@shaferbailey.com




 Case 18-14820-CMA        Doc 130-1    Filed 11/15/19    Ent. 11/15/19 13:22:16       Pg. 2 of 3
 1   unsecured creditors in any event.) My plan is to cure the mortgage arrears once the
 2   property is abandoned. I feel this matter must be resolved promptly.
 3                         14
           Dated: November _____, 2019
 4
 5
 6
                                             Samia El-Moslimany
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                                                     DONALD A BAILEY
                                                                    1601 Fifth Avenue, #610
27                                                                       Seattle WA 98101
                                                                             206 682 4802
28   SECOND SUPPLEMENTAL DECLARATION - 3                               donald.bailey@shaferbailey.com




 Case 18-14820-CMA       Doc 130-1    Filed 11/15/19   Ent. 11/15/19 13:22:16      Pg. 3 of 3
